Exhibit 32 CERTIFICATION OF FINANCIAL REPORTS PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 The undersigned hereby certifies that, to his/her knowledge, (i)the Form 10-Q filed by HOMETOWN BANKSHARES CORPORATION (the “Issuer”) for the periods ended June 30, 2016, fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, and (ii)the information contained in that report fairly presents, in all material respects, the financial condition and results of operations of the Issuer [on the dates and for the periods presented therein]. HOMETOWN BANKSHARES CORPORATION Date: August 15, 2016 By: /s/ Susan K. Still Susan K. Still President and Chief Executive Officer Date: August 15, 2016 By: /s/ Vance W. Adkins Vance W. Adkins Executive Vice President Chief Financial Officer
